DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to method without significantly more. The claim(s) recite(s) performing an initial amount of training wherein the training regime comprises the task and the apparatus of claim 1. This judicial exception is not integrated into a practical application because claim 1 does not outline any task to be executed; only that the physical object be illuminated against the lighting arrangement in the training area. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no tasks to carry out that incorporates the use of the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 11, 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePompe (USPN 9511262).
Regarding claim 1, DePompe discloses an apparatus having a training area in the form of an enclosed space in which the light levels can be controlled (DePompe notes that the activity can take place in a training gym/area)(See Column 2, lines 28 through 35). DePompe also discloses a physical element having a physical element illumination means and a UV lighting arrangement (See Column 1, lines 42 through 47) wherein the light arrangement generates a background luminance level in the training area such that the physical element greater in luminance that the background luminance level (DePompe notes the physical elements being boxing gloves, jump rope, speed bag, medicine ball, etc.) (See Abstract and Column 1, lines 48 through 55). DePompe notes that this done by having the lighting arrangement create a semi-dark environment and having the physical element covered with a luminescent indicia.  DePompe does not explicitly discloses the value of the background luminance level.  Applicant notes that the background luminance level is greater than 0.001 cd/m2.  Nighttime outdoor and street lighting scenarios occur in mesopic range (0.01 to 3 cd/m2).  DePompe states that the conditions for the training area are semi-dark.  This would be greater than 0.001 cd/m2.  One having ordinary skill in the art would have found DePompe to inherently teach the background luminance level being over 0.001 cd/m2 being that semi-dark is would have a greater luminance level than nighttime dark.
Regarding claim 3, Applicant notes that the background luminance level is less than 30,000 cd/m2.  Nighttime outdoor and street lighting scenarios occur in mesopic 2) and well-lit conditions are considered being photopic range (10 to 108 cd/m2).  DePompe states that the conditions for the training area are semi-dark, which is less than well-lit and would be less than 30,000 cd/m2.  One having ordinary skill in the art would have found DePompe to inherently teach the background luminance level being less than 30000 cd/m2 being that semi-dark is would have a greater luminance level than nighttime dark.
Regarding claim 4, see the above regarding claims 1 and 2.
Regarding claim 5, see the above regarding claim 2.
Regarding claim 6, see the above regarding claim 2.
Regarding claim 7, see the above regarding claim 2.
Regarding claim 8, DePompe discloses the physical element having a coating that is luminous when subjected to UV light.
Regarding claim 9, DePompe discloses the physical element being self- illuminating.
Regarding claim 10, DePomPe inherently discloses the physical element being greater than 0.001 cd/m2 due to the fact that it is illuminated by UV light and that the room is semi-dark.
Regarding claim 11, DePompe discloses the task being a sport task and the physical elements being elements of the sport or game (i.e. boxing gloves 11).
Regarding claim 18, DePompe discloses a housing (gym) which encloses one or more training areas, the physical elements, the physical element illumination means, and the light arrangement.

Regarding claim 21, Depompe discloses the step of performing a further amount of training according to a regime focusses on a specific element of a task.
Regarding claim 22, DePompe discloses monitoring and analyzing the performance of the user. This is validated by DePompe noting that the user can use a mirror to visualize his/her punches (See Column 3, lines 1 through 6).
Regarding claim 23, Depompe discloses modifying the regime in response to the results of the monitoring and analyzing of the user’s performance. This is validated by DePompe noting that the trainer can monitor and analyze the user performance (See Column 3, lines 7 through 14).
Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePompe (USPN 9511262) in view of Ultraviolet Radiation (UCAR).
Regarding claim 13, DePompe does not explicitly disclose the wavelength of the UV light though it is apparent that the UV light is within the long-wavelength.  UCAR published an article disclosing that visible UV light occurs in the range of 200 to 400 nm.  Wavelengths less than 200nm are considered high energy and are associated with sun UV light and sterilization.  DePompe also notes that the UV light is visible to the user.  One having ordinary skill in the art would have found it obvious to use long-wavelength 
Regarding claim 14, see the above regarding claim 13.
Regarding claim 15, see the above regarding claim 13.
Regarding claim 16, see the above regarding claim 13.
Regarding claim 17, DePompe does not disclose the color of the UV light.  UCAR notes the wavelength at around 400nm is purple or violet colored. One having ordinary skill in the art would have found it obvious to have the UV light purple, as taught by UCAR, such that the light is visible and non-damaging to the user.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 
Applicant argues that DePompe does not disclose the value for the background luminance being greater than 0.001 cd/m2.  After further review, the examiner disagrees.
The value of 0.001 cd/m2 is on the darkest part of the spectrum with respect to luminance.  Though not explicitly stated by DePompe, a semi-dark environment would 2 value of luminance.  For this reason the above rejection has been furnished.
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 
Applicant argues that requirement for 35 U.S.C. 101 have been met by claim 20 because there is no judicial exception now.  The examiner disagrees.  
There is no requirement that the training regime do any interacting with the apparatus of claim 1.  Performing an initial amount of training according to a training regime do not incorporate how the apparatus is being used; it is merely present.  For this reason, a rejection under 35 U.S.C. 101 is still valid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711